Citation Nr: 1401622	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for low back muscle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1981.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2009, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  In December 2011, the Board notified the Veteran that the Veterans Law Judge (VLJ) who chaired his hearing had retired.  Therefore, the Board offered the Veteran a new hearing before a VLJ who would participate in the decision on the Veteran's appeal.  The Board informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not wish an additional hearing and would proceed accordingly.  The Veteran did not respond to the Board's offer of an additional hearing; and, therefore, the Board will consider the Veteran's appeal on the basis of the evidence currently on file. 

In March 2012, the Board denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine, and remanded the issue currently on appeal for further development.  

In September 2012, the RO granted service connection for radiculopathy of the left lower extremity, with an evaluation of 10 percent.  As the Veteran has not expressed disagreement with the assigned rating, this neurological issue will not be discussed within the context of this decision.






FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2006.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability addressed herein.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, pursuant to the March 2012 Board remand, the Veteran was most recently afforded a VA examination to address his claim in June 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this decision, as the report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish distinct time periods in which the Veteran's lumbar disability resulted in symptoms which warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In the present case, the Veteran is currently service connected for lumbosacral strain, rated at 10 percent disabling.  The Board denied service connection for degenerative disc disease in May 2012, and as such those Diagnostic Codes pertinent to arthritic disabilities will not be addressed herein.  Further, and as noted above, service connection has been granted for associated neurological manifestations of the Veteran's lumbar spine disability, however, the initial rating assigned has not been challenged.  As such, Diagnostic Codes applicable to the Veteran's neurologic disability will not be addressed in this decision.

The Veteran's disability has been rated under the provisions of Diagnostic Codes 5237-5320, which require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:





General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was afforded two VA examinations during the appellate period.  The first, conducted in October 2006, revealed complaints of low back pain, with radiation to the left lower extremity, without incapacitating episodes over the prior 12 months.  It was further noted that the Veteran's disability did not result in impaired occupational function, save for pain when bending.  The Veteran presented for the evaluation without the aid of assistive devices.

On examination, there was spasm and tenderness in the lumbar area.  Forward flexion was to 70 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees, and lateral rotation was to 20 degrees.  There was no additional loss of motion due to pain, weakness, fatigue, or lack of endurance following repetitive use.

Most recently, the Veteran reported for a VA examination in June 2012.  At that time, while pain was reported, the Veteran denied flare-ups of his disability.  Forward flexion was to 70 degrees, extension was to 30 degrees (or greater), and bilateral lateral flexion and rotation were to 30 degrees (or greater).  Pain was noted throughout all motion, beginning at 0 degrees.  However, the Veteran was able to perform repetitive testing  which resulted in no additional limitation of motion by degree (even though the examiner checked a box on the disability benefits questionnaire indicating less movement than normal following repetition).  Each component was re-measured following testing, and the findings were unchanged.  

Muscle atrophy was absent, as was IVDS.  No scars were found, and ankylosis was not indicated.  Again, the examiner noted that the Veteran's back disability did not have an impact on his ability to work.

While additional VA and private treatment reports associated with the record were reviewed in conjunction with the Veteran's claim, many of which detailed subjective complaints of low back pain, these reports do not demonstrate objective findings more severe than those documented above.

Here, the evidence of record does not support an evaluation in excess of 10 percent for the Veteran's back disability.  During the VA examinations of record, flexion, at worst, was from 0 to 70 degrees.  As flexion was never less than 60 degrees and combined range of motion of the thoracolumbar spine was never less than 120 degrees, to include after repetitive testing, a 20 percent rating is not warranted.  Further, ankylosis was not demonstrated at any point during this period.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  See Burton v. Shinseki, 25 Vet.  App. 1 (2011).  Later that month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance, in order to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell.

While pain was noted throughout the range of motion during the most recent VA examination, there was no additional limitation of motion, weakness, fatigability, or incoordination following repetitive movement during either examination.  As such, a higher rating is not warranted at this time per DeLuca or Mitchell.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities, to include his July 2009 Board hearing testimony.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such experiencing back pain and stiffness.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for low back muscle strain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


